UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7950


JEREMY DANIEL RUSSOM,

                Petitioner - Appellant,

          v.

KEITH    WHITENER,      Administrator,     Marion   Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00167-FDW)


Submitted:   February 25, 2016                Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jeremy Daniel Russom, Appellant Pro Se. Nicholaos George Vlahos,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeremy Daniel Russom seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.    We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

     Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).       “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on August

31, 2015.     The notice of appeal was filed on November 29, 2015. *

Because Russom failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions




     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                  2
are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                      DISMISSED




                                3